                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

REINALDO OLAVARRIA,               )
                                  )
                     Plaintiff,   )
                                  )                             JUDGMENT IN A
v.                                )                             CIVIL CASE
                                  )                             CASE NO. 5:21-CV-34-D
WAKE COUNTY BOARD OF EDUCATION, )
CATHERINE TRUDELL, JENNIFER       )
ROTHAAR, JENNIFER PALMER, EMILY   )
MAE BISHOP, JACQUELINE            )
CUNNINGHAM, MARSIE RABII, HEATHER )
COOKE, and JERRYEEN DANIELS,      )
                                  )
                     Defendants.  )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants' motion
to dismiss and DISMISSES plaintiff's complaint for failure to exhaust administrative remedies
and for failure to state a claim upon which relief can be granted. The court DISMISSES
plaintiff's complaint WITHOUT PREJUDICE. The court DENIES as baseless plaintiff's motion
to empanel a jury, to seal, to strike, and to sanction [D.E. 30, 32].


This Judgment Filed and Entered on June 15, 2021, and Copies To:
Reinaldo Olavarria                                              (Sent to 614 Gaslight Trail Wendell, NC
                                                                27591 via US Mail)
Eva Blount Dubuisson                                            (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
June 15, 2021                                          (By) /s/ Nicole Sellers
                                                                Deputy Clerk




            Case 5:21-cv-00034-D Document 36 Filed 06/15/21 Page 1 of 1
